Citation Nr: 1617547	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-14 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for pes planus, claimed as fallen arches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1952 to September 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

In August 2015, the Board issued a decision that, among other things, denied entitlement to service connection for pes planus, claimed as fallen arches.  The Veteran appealed the August 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Order, the Court granted a Joint Motion for Partial Remand (JMR) that was filed by the Veteran's attorney and a representative from VA's Office of General Counsel.  The Court Order vacated the Board's August 2015 decision as to the denial of entitlement to service connection for pes planus, claimed as fallen arches, and remanded the case to the Board for action consistent with the JMR.

In August 2015, the Board also remanded the issues of entitlement to service connection for a right knee disability and entitlement to service connection for gout for further development.  In a November 2015 rating decision, the RO granted entitlement to service connection for right knee degenerative arthritis with gout.  As this represents a total grant of the benefits sought on appeal with respect to the issues the Board remanded in August 2015, those issues are no longer on appeal and are not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral pes planus that had its onset during his active service and has continued to the present.  In the portion of the August 2015 Board decision vacated by the March 2016 Court Order, the Board denied entitlement to service connection for pes planus.  In so doing, the Board relied on the evidence of record, particularly August 2011 and March 2015 VA examination reports, to find that the Veteran's pes planus was a congenital and preexisting condition that was not permanently made worse by the Veteran's military service beyond its natural progression.

In the March 2016 JMR, the parties noted that, in denying entitlement to service connection for pes planus, the Board made the factual finding that the Veteran's pes planus was clearly congenital, and that disability benefits are not available for congenital conditions generally.  In concluding that the Veteran's pes planus was congenital, the Board relied upon the August 2011 and March 2015 VA examination reports.  However, those examination reports characterize the Veteran's pes planus using different terms.  Specifically, the August 2011 examination report characterizes the Veteran's pes planus as "congenital," whereas the March 2015 examination report characterizes the Veteran's pes planus as "genetic."  The Board relied on these reports as "clearly" establishing that the Veteran's condition was congenital, but did not explain how the reports, which used different terms in describing the condition, ultimately are the same.  The Board also did not explain how the two terms are comparable to each other or what role such a finding plays in the adjudication of the Veteran's claim under pertinent VA disability benefits law.  The parties further noted that a condition is not necessarily precluded from being service connected solely because it is congenital.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014) ("[A] congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect."); 38 CFR §§ 3.303(c) and 4.57 (Static Foot Deformities).

The parties to the March 2016 JMR agreed that the Board did not provide adequate reasons or bases as to whether the August 2011 and March 2015 examination reports included sufficient rationale for their respective conclusions that the Veteran's pes planus was congenital or genetic.  The parties also agreed that the Board provided inadequate reasons or bases explaining how the evidence of record provided sufficient information to make the initial essential determination as to whether the Veteran's pes planus is a "defect" rather than "disease" under 38 C.F.R. § 3.303(c), as explained in O'Bryan, 771 F.3d at 1380.  In addition, the Board did not provide adequate reasons or bases to explain how the evidence provided enough information to make the essential initial determination about whether the Veteran's pes planus is congenital bilateral flatfeet as opposed to an acquired condition under 38 C.F.R. § 4.57.  Accordingly, the parties concluded that the Board did not adequately explain whether the August 2011 and March 2015 medical opinions were sufficient to be relied upon for denying service connection, and that a remand was necessary for the Board to provide an adequate statement of reasons or bases as to the adequacy of the August 2011 and March 2015 medical opinions.  See 38 U.S.C.A. § 7104(d)(1).

Upon review of the record, the Board finds that the case must be remanded for further development so that the issues outlined in the March 2016 JMR may adequately be addressed.  Specifically, the Board observes that the August 2011 VA examination report states, "It is my opinion that the above condition is not due to his service since it is a congenital condition."  In addition, the March 2015 VA examination report states, "The flat foot condition is genetic."  Neither examination report includes supporting rationale for the conclusions reached.  Furthermore, the term "congenital condition" is vague, and does not provide enough information for the Board to determine whether the Veteran's pes planus is a congenital defect versus a congenital disease.  As such, the August 2011 and March 2015 VA examinations are inadequate for decision-making purposes, and a remand is required to obtain an adequate VA addendum opinion.

As noted above, the August 2011 VA examination report and March 2015 VA examination report used different terms to describe the Veteran's pes planus.  Namely, the August 2011 VA examination report describes the pes planus as a "congenital condition" and the March 2015 VA examination report describes the pes planus as "genetic."  The parties to the March 2016 JMR agreed that the difference in terminology is problematic.  The Board notes that the August 2011 and March 2015 VA examinations were conducted by the same examiner.  On remand, if possible, the VA addendum opinion should be obtained from the same VA examiner who conducted those examinations so that she can explain whether the terms were intended to have the same meaning.  If that examiner is not available, then a similarly qualified VA clinician should be asked to provide the addendum opinion, and should specifically be asked to opine as to whether the August 2011 and March 2015 VA examiner intended for the terms to have the same meaning based on accepted medical definitions of those terms.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the record and a copy of this Remand to the examiner who conducted the August 2011 and March 2015 VA examinations or, if that examiner is not available, to a similarly qualified VA clinician for preparation of an addendum opinion.  Further in-person examination of the Veteran is left to the discretion of the examiner selected to provide the opinion.  Following review of the record, the examiner must provide an opinion as to the following:

a) Is the Veteran's pes planus congenital in nature?

In addressing this question, the examiner must note that, in evaluating static foot deformities for service connection purposes, it is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition.  The regulations provide that the congenital condition, with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness, is a congenital abnormality which is not compensable or pensionable.  In the acquired condition, it is to be remembered that depression of the longitudinal arch, or the degree of depression, is not the essential feature.  The attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, the medial tilting of the upper border of the astragalus.  This is an unfavorable mechanical relationship of the parts.  A plumb line dropped from the middle of the patella falls inside of the normal point.  The forepart of the foot is abducted, and the foot everted.  The plantar surface of the foot is painful and shows demonstrable tenderness, and manipulation of the foot produces spasm of the Achilles tendon, peroneal spasm due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  The symptoms should be apparent without regard to exercise.  In severe cases there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and adduction.  Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor.  38 C.F.R. § 4.57.

If the examiner determines that the Veteran's pes planus is not congenital in nature, such opinion must be reconciled with the statements made in the August 2011 and March 2015 VA examination reports describing the Veteran's pes planus as a "congenital condition" and "genetic."

b) If the pes planus is congenital, is the condition considered a congenital defect or a congenital disease?

For VA purposes, a defect differs from a disease in that a defect is more or less stationary in nature and a disease is capable of improving or deteriorating.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014); Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); 38 C.F.R. § 3.303(c).

c) If the pes planus is determined to be a congenital defect, is it at least as likely as not (50 percent probability or greater) that the defect was subject to superimposed disease or injury during service?  If so, please describe the resultant disability.

d) If the pes planus is determined to be a congenital disease, does the record show that the disease was clearly and unmistakably not aggravated during service?

Aggravation is defined as an increase in disability beyond the natural progress of the disease.

The examiner must also reconcile the terminology used to describe the Veteran's pes planus in previous VA examinations.  Specifically, the examiner must opine to the best of his or her ability, whether the terms "congenital condition," as used in the August 2011 VA examination report, and "genetic," as used in the March 2015 VA examination report, were intended to have the same meaning based on accepted medical definitions of those terms.

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




